DETAILED ACTION
This office action is in response to the application filed November 24, 2020 in which claims 1-7 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of Applicant's claim for foreign priority based on an application filed in China on November 27, 2019. It is noted, however, that Applicant has not filed a certified copy of the Chinese application as required by 37 CFR 1.55.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 2007/0261155 Tabacchi in view of USPN 8,113,200 Davis.
To claim 1, Tabacchi discloses goggles (20 of Figures 7-12; paras. 0049-0058) comprising a frame unit, an adjustment set disposed on said frame unit, a first lens unit (3,4) pivotally disposed on said frame unit (see Figures 7-12; paras. 0049-0058), 
wherein said frame unit includes a connecting portion to which said first lens unit is connected and forms a main hole adapted to engage with said adjustment set (see especially Figures 8, 11, and 12; paras. 0050-0055), said adjustment set including an adjusting unit penetrating through said 10main hole and a positioning unit engaging with said adjusting unit, a positioning hole being formed on said positioning unit (see especially Figures 8, 11, and 12; paras. 0050-0055).
Tabacchi discloses that the goggle can be a single lens goggle or a dual lens goggle (para. 0031) but does not expressly disclose a goggle comprising a second lens unit disposed on said adjustment set, said second lens unit including an engagement portion engaging with said adjustment set said engagement portion of said second lens unit being adapted to be rotatably inserted in said positioning hole to thereby connect said second lens unit to said adjustment set pivotally.
However, Davis teaches a goggle (see Figures 3-7; col. 3, line 62 – col. 4, line 63) comprising a second lens unit (24) disposed on said adjustment set, said second lens unit including an engagement portion engaging with said adjustment set said engagement portion of said second lens unit being adapted to be rotatably inserted in said positioning hole to thereby connect said second lens unit to said adjustment set pivotally (see Figures 3-7; col. 3, line 62 – col. 4, line 63).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the goggle of Tabacchi to include a second lens unit as taught by Davis because Davis teaches that this configuration is known in the art and beneficial for wearers who require vision correction for whom contact lenses are not an option (col. 1, lines 15-63).

To claim 4, the modified invention of Tabacchi (i.e. Tabacchi in view of Davis, as detailed above) further teaches goggles further comprising an elastic belt (5) connected to said frame unit and a regulating buckle disposed 10on said elastic belt and adapted to adjust a length of said elastic belt (see Figure 1 of Tabacchi depicting conventional buckle structure on belt 5).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tabacchi in view of Davis (as applied to claim 1, above) in further view of USPN 5,790,230 Sved.
To claim 3, the modified invention of Tabacchi (i.e. Tabacchi in view of Davis, as detailed above) teaches goggles as recited in claim 1, above.
The modified invention of Tabacchi does not expressly teach goggles further comprising a nose supporting unit disposed on said frame unit for fitting a nose 5bridge of a human while wearing said goggles and an elastic pad disposed on a periphery of said frame unit for being in close contact with a human face while wearing said goggles.
However, Sved teaches goggles (see Figures 10-12; col. 7, line 31 – col. 8, line 6) further comprising a nose supporting unit disposed on said frame unit for fitting a nose 5bridge of a human while wearing said goggles and an elastic pad disposed on a periphery of said frame unit for being in close contact with a human face while wearing said goggles (see Figures 10-12; col. 2, line 53 – col. 4, line 7; col. 7, line 31 – col. 8, line 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified goggles of Tabacchi to include a nose supporting unit and elastic pad as taught by Sved because Sved teaches that this configuration allows a wearer requiring prescription lenses to use goggles (col. 7, line 60 – col. 8, line 6).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tabacchi in view of Davis (as applied to claim 1, above) in further view of US Pub No. 2017/0216099 Saladino.
To claim 5, the modified invention of Tabacchi (i.e. Tabacchi in view of Davis, as detailed above) teaches goggles as recited in claim 1, above.
The modified invention of Tabacchi does not expressly teach goggles further comprising a head cover connected to said goggles, said head cover including a visual region and a breathing region, said goggles being installed on 15said visual region, a periphery of said goggles fitting a periphery of said visual region for a close engagement.
However, Saladino teaches goggle further comprising a head cover connected to said goggles (see Figures 1-4 and 26; paras. 0068-0081 and 0130), said head cover including a visual region and a breathing region (see Figure 1; the visual region is the region corresponding the wearer’s eyes and the breathing region is the region corresponding to the wearer’s nose and mouth), said goggles being installed on 15said visual region, a periphery of said goggles fitting a periphery of said visual region for a close engagement (see Figures 3, 4, and 26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified goggles of Tabacchi to include a head cover as taught by Saladino because Saladino teaches that this configuration is known in the art and appropriate for wear during activities such as skiing and motorcycle riding (para. 0003).  It would further have been obvious to one of ordinary skill in the art that the head cover of Saladino would provide warmth and protection from the elements for the wearer.

To claim 6, the modified invention of Tabacchi (i.e. Tabacchi in view of Davis and Saladino, as detailed above) further teaches goggles wherein said head cover includes an elastic rope (11 of Saladino) and a fixing buckle (12 of Saladino) for adjusting an open scope of said visual region (see Figures 2-4 of Saladino), said elastic rope being disposed beside 20said visual region and positioned by said fixing buckle (see Figures 1-4 of Saladino).

To claim 7, the modified invention of Tabacchi (i.e. Tabacchi in view of Davis and Saladino, as detailed above) further teaches goggles further comprising a breathing mask disposed on said breathing region, said breathing mask being situated at a place corresponding to a human nose while wearing said head cover (see Figure 26 of Saladino).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


ALTERNATE REJECTION.  Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 6,357,053 Wang-Lee.
To claim 1, Wang-Lee discloses goggles (see all Figures; col. 2, lines 7-45) comprising a frame unit, an adjustment set disposed on said frame unit, a first lens unit (6) pivotally disposed on said frame unit, and a second lens unit (7) disposed on said adjustment set;
wherein said frame unit includes a connecting portion to which said first lens unit is connected and forms a main hole adapted to engage with said adjustment set, said second lens unit including an engagement portion engaging with said adjustment set, said adjustment set including an adjusting unit penetrating through said 10main hole and a positioning unit engaging with said adjusting unit, a positioning hole being formed on said positioning unit, said engagement portion of said second lens unit being adapted to be rotatably inserted in said positioning hole to thereby connect said second lens unit to said adjustment set pivotally (see all Figures; col. 2, lines 7-45).

Examiner respectfully notes that although this ALTERNATE REJECTION has been limited to claim 1 for brevity, Wang-Lee may be relied upon, alone or in combination, the rejection additional claim(s) in future office action(s).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732